DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A thermostat for an engine cooling system arranged between an engine and a radiator, the thermostat comprising:
…
a bypass valve coupled to a second side of the wax in the bracket in the housing to open and close the bypass outlet; and
a heating unit including a heater to heat the wax,
wherein the heating unit is disposed adjacent to the bypass outlet such that a decrease of a flow rate of the coolant flowing to the radiator side outlet is avoided and a low temperature of the coolant flowing in a peripheral portion is maintained,
wherein the heating unit further comprises a connector provided outside the housing and electrically connected to the heater to control the heater, and
wherein a first end of the heater is coupled to the second side of the wax and is arranged through the bypass valve and a second end of the heater extends through the housing to the connector, the second end of the heater being further away from the radiator side outlet than the first end of the heater.”

The limitations are shown in Fig. 3, Part 171 is the heater, which is connected with the bypass valve Part 132.  Part 171 further extended from Part 132 and connected with a connector Part 172.  The purpose of the design is “flow resistance by the heater is not generated because the heater is not arranged at the coolant outlet side. The flow rate of the coolant can thus be prevented from being decreased.” (Specification, Paragraph 21).

Based on the amended claimed language, the examiner considered Ueno (US2014/0345711 A1) fails to teach the limitation because the reference fails to show at least a heater connect with a bypass valve and extend to connect with a connector (Ueno, Fig. 1, Part 18 is only a rod, and even Part 18 can be considered as a heater, the part does not extend to connect with a connector).  Therefore, the amended claimed language would overcome the rejection filed on 12/03/2020.

The examiner further considered Lee (US2013/026800 A1).  The reference teaches a heating device extending from a valve and connect with a connector outside the thermostat (Lee, Fig. 2, Part 300 is the heater with Part 110, and Part 110 connects with a connector Part 350).  However, the heater is connected with a radiator valve and extending to connect with a connector outside, which is opposite to the claimed invention “a heater connect with a bypass valve and extend to connect with a connector.”  Since the claimed invention teaches the purpose of the structure design (Paragraph 21), one with ordinary skill in the art would not consider the claimed invention is obvious based on the teachings of Lee.  Therefore, Lee would not reflect all the teachings of the claimed invention.

The examiner further considered other references, but the references would fail to show or reasonably teach in combination at least the limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 2, 4, 5, 8-11 are allowed because the claims ultimately depend from allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747